Citation Nr: 1613545	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  15-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material has been received to reopen a service connection claim for residuals of fracture to the right thigh, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from November 1953 to November 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the Veteran originally filed a service connection claim for PTSD alone, the record contains various psychiatric diagnoses.  Accordingly, as reflected on the title page of this decision, the Board recharacterized the issue on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

In February 2016, the Veteran and his son testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

Below, the Board reopens the previously denied service connection claim for right thigh disability and ultimately grants the underlying claim.  The service connection claim for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1956 rating decision denied service connection for residuals of fracture to the right thigh.

2.  An unappealed June 2011 rating decision declined to reopen the service connection claim for residuals of fracture to the right thigh.

3.  The additional evidence received since the last final decision raises a reasonable possibility of substantiating the service connection claim for residuals of fracture to the right thigh.   
 
4.  Prior to active service, the Veteran fractured his right femur and underwent an open reduction of his femur with plate fixation; this disability was "noted" on his pre-induction examination report.  
 
5.  Resolving any doubt in the Veteran's favor, his residuals of right thigh fracture permanently increased in severity during his period of active service. 


CONCLUSIONS OF LAW

1.  The February 1956 and June 2011 rating decisions that denied service connection for residuals of fracture to the right thigh are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the service connection claim for residuals of fracture to the right thigh, the claim is therefore reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 
 
3.  The criteria for establishing service connection for residuals of fracture to the right thigh are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran seeks to reopen a previously denied service connection claim for a right thigh disability.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Here, the Veteran's service connection claim for a right thigh disability was initially adjudicated by the RO in a February 1956 rating decision.  The evidence then of record included his service treatment records (STRs) and VA medical evidence.  The RO acknowledged a pre-existing right thigh disability but determined that permanent aggravation of the right thigh disability in service had not been shown.  Accordingly, the RO denied the claim.  The Veteran did not appeal that decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

Thereafter, the Veteran sought to reopen his service connection claim; however, in a June 2011 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been received.  The Veteran did not appeal the rating decision and it also became final. 

In July 2012, the Veteran again sought to reopen his service connection claim and the RO declined to reopen the claim in the February 2013 rating decision on appeal here.

Evidence received following the adjudication of the final rating decision includes additional medical evidence, the Veteran's contentions, and a hearing transcript.  Significantly, the hearing transcript reflects the Veteran's testimony that he had to go through basic training four times because he was unable to complete training due to the continued pain and swelling in his pre-existing right thigh disability. Presuming this lay evidence credible for purposes of reopening the claim, this evidence is new and material; it relates to the unestablished evidence of aggravation of the pre-existing disability.  Accordingly, the claim for residuals of fracture to the right thigh is reopened.

Merits of the Service Connection Claim for Right Thigh Disability

As the Board reopened the claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As indicated, the Board is granting this claim, thus there is no issue of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the Veteran is currently diagnosed with residuals of his right hip fracture, variously diagnosed and to include osteoarthritis and greater trochanter bursitis.  See VA and private treatment records; January 2014 VA x-rays.   
The Veteran asserts that his pre-existing right thigh disability was aggravated during service beyond its natural progression.  

The probative evidence shows that the Veteran fractured the upper one-third portion of his right thigh prior to service in 1952, and as a result, underwent an open reduction of his femur with plate fixation.  This right femur disability was noted on his August 1953 pre-induction examination report.  Despite the pre-existing disability however, the pre-induction examiner determined that the Veteran was fit for duty as the fracture had "Good healing and alignment.  ND."  Nonetheless, for purposes of this analysis, the Veteran is not afforded the presumption of soundness with regard to his right femur given that his right femur disability was "noted" on his pre-induction examination report.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993).

The Veteran testified that the screws that fixated the metallic plate into his right femur dug into the muscles in his right thigh, causing pain and swelling during service.  He states further that during basic training, he was not able to "double time" during marches because of the right thigh pain and as a result he was forced to go through basic training multiple times.  

His STRs show, that in November 1953, the same month that he entered service, he sought medical treatment for throbbing pain in the right leg due to long marches. However, examination of the right thigh was essentially normal as the position and alignment of the metallic plate as shown on x-rays was noted as excellent and healing was described as complete with a resultant firm strong bony union.
However, in the following month, the Veteran again sought medical attention due to pain in his right thigh and the surrounding surgical scar.  He reported having a limp due to prolonged standing during basic training.  Examination revealed normal range of the right hip, but showed evidence of tenderness and atrophy in the right leg.  An accompanying notation on a prescription form reflects that the Veteran should not engage in any longstanding marches or standing.  Consequently, the Veteran was issued a physical profile due to a "weak right leg."  It was noted that the plate was still in place but the upper screw appeared to project at least 1.5 cm beyond the cortex of the femur.  

A few months later in March 1954, the Veteran underwent an orthopedic consultation due to continued pain in the right leg upon prolonged standing.  In April and May 1954, he underwent physical therapy for his pain in the right thigh.

In June 1954, he complained of worsening right thigh pain.  X-rays of the right leg showed the old healed fracture; no residual deformity or inflammatory disease of the bone was seen.

He underwent another consultation in July 1954 due to continued right leg pain.   There was tenderness over the area of the metal plate.  The consulting examiner stated that he would have the plate removed but did not believe that it was worth taking the Veteran off orders; rather, he felt that it should be done as an elective procedure after "PCS."

In September 1954, he again sought medical treatment for right leg symptoms.  He reported swelling and pain at the end of the day.  After consultation, the examiner determined that the Veteran should be excused from heavy lifting which was determined to be the chief cause of pain and swelling in the right leg.  It was also noted that if the Veteran could not be excused from lifting duties, transfer to another unit should be considered.  He was then issued another physical profile due to his right leg condition.  Heavy lifting, prolonged standing, and lengthy marches/drills were prohibited.

An October 1954 STR indicates that the Veteran should be sent to the nearest medical board for possible separation due to continued swelling, status-post fracture of the right leg. 

In December 1954, the Veteran was admitted to the hospital for observation due to continued right femur pain.  The physician determined that removal of the plate was not necessary.  According to a December 1954 Clinical Record Cover Sheet, the Veteran was diagnosed with retained metallic foreign body in the upper third of right femur resulting from an open reduction of right femur in 1952, and exostosis n.e.c., right femur, secondary to trauma incurred.  The summary report reflects that the Veteran's right thigh condition did not occur in the line of duty, but rather existed prior to service.  The Veteran was discharged to full duty.

In January and February 1955, he continued to seek medical treatment for pain in the right femur.  He was admitted in February 1955 for observation of his right leg.  He was discharged with a diagnosis of indefinite condition with swelling of right thigh. On a February 1995 STR notation, the examiner indicated that not much else could be done except to have the Veteran go before a medical board and "to discharge if it remains a problem (which it probably will)."  

In March 1955, he again sought medical treatment and the examiner noted that the Veteran should be considered for a medical board evaluation.    

In April 1955, he was admitted to the hospital for observation and possible removal of the plate; impression was well-healed fracture of the right femur with pain questionably caused by a protruding screw.  However, after observation, the examiner determined that the pain was not due to a protruding screw of the fixation plate, but from trochanteric bursa.  After three months, in June 1955, the Veteran was discharged from the hospital with a diagnosis of bursitis, trochanteric bursa, right, cause undetermined.  The Veteran was then transferred to limited duty with a temporary L-2 profile for two months.

In May 1955, he received an injection in his right hip. 

In August 1955, it was determined that the Veteran should be placed on limited duty for the remainder of his service.  He separated from service in November 1955.

According to a 1974 treatment record, the Veteran's private physician, Dr. Kahan, noted the Veteran's complaint of pain in the right thigh was due to callus formation surrounding the area of the metal implant.  Diagnosis was periostitis of the upper third of the femoral bone of the right side of the body and callus formation on the inner surface of the femoral bone.  The physician summarized that the Veteran has a permanent disability that is service connected and service oriented, causing him permanent disability and problems in his ankle as well.

Subsequent medical records show continued treatment for residuals of the right femur fracture.

Based on the evidence of record, the Board finds that an increase in the severity of the Veteran's right thigh disability occurred during service; as such, the presumption of aggravation attaches, unless it is rebutted by clear and unmistakable evidence that such increase was not permanently aggravated.  Significantly, it cannot be determined by clear and unmistakable evidence that the Veteran's pre-existing right thigh disability was not permanently aggravated in service.  Rather, the Board finds that a permanent increase in the right thigh disability did occur, as evidenced by the relatively consistent complaints and treatment for right thigh problems, to include protrusion of an upper screw, throughout service without improvement, his hospitalizations for same without improvement, and the resultant physical profiles and eventual transfer to limited duty.  For these reasons, the Board finds that the Veteran's pre-existing right thigh disability was aggravated during his active service.  The claim must therefore be granted.

 ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of fracture to the right thigh is reopened.

Service connection for residuals of fracture to the right thigh is granted.
REMAND

The Veteran asserts that he has PTSD as a result on multiple stressful events that occurred during service.  When his claim was denied in 2013, the Veteran had not provided any stressor information.  However, more recently, he reports that he was knocked unconscious during a shanty explosion in February 1955 and spent weeks in a hospital in Nuremberg, Germany.  He also states that he feared for his life while planting landmines in service.  Further, he indicates that he was verbally abused by a platoon sergeant and that he witnessed a fellow service member shoot himself.  Lastly, he reports that he was required to undergo basic training four times because he was not able to complete training on time due to his right thigh problems.  See February 2014, April 2014, and May 2014 Veteran Statements; February 2016 hearing transcript.  

A March 2015 VA Psychiatric Consultation Note shows a diagnosis of "questionable PTSD."   

In addition, aside from the service connection claim for PTSD, the claim has been expanded, as noted, to include any currently diagnosed psychiatric disability.  His medical evidence shows current diagnoses of depressive disorder, alcohol abuse disorder, and substance abuse disorder.  He is currently prescribed anti-depressive medication.  See March 2015 VA Psychiatry Consultation Note.  

Given the Veteran's reported in-service stressors and the medical evidence of a current psychiatric disability, further development is necessary.  The AOJ should further develop his stressors as indicated below and provide him with a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD.  He has not yet been afforded such an examination.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Based on the Veteran's reported stressor of having been verbally abused by a platoon sergeant in service, provide him with a VCAA notification letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based of an in-service personal assault in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f)(5).  

2.  Afford the Veteran an opportunity to provide any additional information regarding his claimed in-service stressors, to include specific names, dates, and locations, with an emphasis on the stressors he recently provided:  feeling fearful while planting land mines, being knocked unconscious by a shanty explosion, being verbally abused by a platoon sergeant, witnessing a fellow service member shoot himself, and having gone through basic training multiple times due to inability to complete training due to right hip condition. 

3.  Make arrangements to obtain Nuremberg, Germany hospital records documenting his hospital treatment in February 1955 after being knocked unconscious from a shanty explosion.  See June 1977 special neuropsychiatric examination report; March 2015 VA Psychiatry Consultation Note.

All correspondence related to obtaining additional STRs must be clearly documented in the file.  
4.  Review the file and attempt to verify the Veteran's alleged in-service stressors to the extent possible.  

If the Veteran indicates the existence of any alternative sources of evidence or the AOJ determines that such sources may exist, request any potentially relevant documents from the appropriate source(s).  

5.  After the above-development has been completed and regardless of whether any of the stressors has been verified, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include PTSD.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Prior to the examination, the AOJ should specify for the examiner the stressor(s) that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.
 
After reviewing the claims file and interviewing the Veteran, the examiner is asked to:  

a).  Diagnose any acquired psychiatric disability found to be present since the filing of the claim, to include a depressive disorder, PTSD, and any other stress-related psychiatric disorder. 

b).  If the Veteran meets the criteria for PTSD, specify the stressor(s) that provide the basis of the diagnosis.  

In doing so, determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD. 

If it is determined that a personal assault occurred in service, identify any supportive evidence of behavioral changes or other markers in the record that, in the opinion of the examiner, represent signs, events, or circumstances indicating that a personal assault likely occurred.   

c).  Regardless of whether or not PTSD is diagnosed, the examiner must provide an opinion as to whether any OTHER current psychiatric disability had its clinical onset during active service or is otherwise related to it.  

*Reconcile the opinion with the following reported stressors:  Feeling fearful while planting land mines, being knocked unconscious due to a shanty explosion, being verbally abused by a platoon sergeant, witnessing a fellow service member shoot himself, and having undergone basic training multiple times due to the inability to complete training because of right femur condition.  

d).  Comment on the Veteran's alcohol and substance dependence disorders.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  

6.  After completing the above action, the service connection claim for an acquired psychiatric disability, to include PTSD, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative and they should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


